UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4068



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JESSIE ELLISON MALLOY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (1:05-cr-00252-WLO)


Submitted:   September 13, 2006           Decided:   October 3, 2006


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant.       Michael Augustus DeFranco,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jessie Malloy pled guilty without the benefit of a plea

agreement   to    being    a   felon   in   possession     of   ammunition,   in

violation of 18 U.S.C. § 922(g)(1) (2000).                 The district court

sentenced Malloy as an armed career criminal pursuant to 18 U.S.C.

§ 924(e)(1) (2000), which carries a statutory minimum of fifteen

years’ imprisonment and a maximum of life imprisonment.                  Malloy

received 188 months’ imprisonment, at the bottom of the range

provided for by the sentencing guidelines, which were made advisory

by United States v. Booker, 543 U.S. 220 (2005).

            On appeal, Malloy’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting there exist no

meritorious issues for appeal but contending that Malloy’s armed

career criminal designation violates the Sixth Amendment.1 The use

of prior convictions to enhance a defendant’s sentence does not

violate Booker.     See United States v. Thompson, 421 F.3d 278, 282-

84 (4th Cir. 2005) (holding that, where the defendant does not

dispute any facts related to his prior convictions, the district

court’s determination of the criminal history category does not

violate   the    Sixth    Amendment),    cert.   denied,    126   S.   Ct.   1463




     1
      Although notified of his right to do so, Malloy has not
submitted a pro se supplemental brief.

                                       - 2 -
(2006).2      We conclude that this challenge to Malloy’s sentence is

meritless.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We therefore affirm Malloy’s conviction and sentence.

This court requires that counsel inform Malloy, in writing, of the

right to petition the Supreme Court of the United States for

further review.       Accordingly, we deny counsel’s motion to withdraw

from representation.       If Malloy requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel may again move in this court for leave to withdraw from

further representation.          Any such motion filed by counsel must

state that a copy thereof was served on Malloy.             We dispense with

oral       argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




       2
      Additionally, Malloy has not rebutted the presumption that
his sentence was reasonable. See United States v. Green, 436 F.3d
449, 457 (4th Cir.) (stating a sentence imposed within a properly
calculated guideline range is presumptively reasonable), cert.
denied, 126 S. Ct. 2309 (2006).

                                      - 3 -